Citation Nr: 0625966	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  06-00 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Entitlement to an extension of a temporary total 
evaluation beyond June 30, 2004 following surgery in March 
2004, under the provisions of 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had creditable active service from July 1976 to 
July 1979.  His service from July 26, 1979, to November 17, 
1981, was found to be under dishonorable conditions.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the above 
Department of the Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to an increased evaluation for the 
right knee disorder, denied service connection for a right 
shoulder disability, and denied a request to reopen the claim 
of service connection for bilateral hearing loss.  The appeal 
also arose from a March 2004 decision of the RO which denied 
an extension of a temporary total evaluation under the 
provisions 38 C.F.R. § 4.30 beyond June 30, 2004.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by some 
limitation of flexion; no effusion; stable ligaments; mild 
crepitus; no fatigue, lack of endurance, or incoordination; 
and X-ray evidence of minimal osteoarthritis.

2.  The veteran's right shoulder disorder is not related to 
his period of service.

3.  The RO denied entitlement to service connection for 
bilateral hearing loss in January 2000.




4.  Additional evidence submitted since that time fails to 
show that the veteran has a bilateral hearing loss which 
either began in service or manifested to a compensable degree 
within one year after his discharge.

5.  The veteran's right knee debridement, performed in March 
2004, did not necessitate more than three months of 
convalescence, and did not result in severe postoperative 
residuals, application of a body cast, the necessity for 
house confinement, or the prohibition of regular weight-
bearing.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5260, 
5261 (2005).

2.  A chronic right shoulder disability was not incurred in 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b) 
(2005).

3.  Evidence received since the RO denied entitlement to 
service connection for a bilateral hearing loss in January 
2000 is not new and material, so that the claim is not 
reopened, and the January 2000 decision of the RO is final.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103(a), 5103A, 5107, 
5108 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.104(a), 
3.156(a), 3.159, 3.307, 3.309, 3.385, 20.302 (2005).

4.  The criteria for an extension of a temporary 100 percent 
rating pursuant to 38 C.F.R. § 4.30 beyond June 30, 2004, for 
convalescence following surgery to the right knee in March 
2004 have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.30 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

As noted, in Pelegrini the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, this was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In October 2003 and January 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  These letters informed of the type of evidence that 
was needed to substantiate all of his claims; he was further 
informed of  what evidence VA would obtain in his behalf and 
what he should be submit.  He also informed that he could 
submit any evidence relevant to his claims.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for service connection, an increased rating, and extension of 
a temporary total rating are being denied, no effective date 
will be assigned, so there can be no possibility of any 
prejudice to the veteran.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the entire 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly.  
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be

noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

B.  Service connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303(a) (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b).


Service connection for a hearing loss disability may be 
granted if the disability results from disease or injury 
incurred in or aggravated by service, or if a sensorineural-
type hearing loss disability was demonstrated to a 
compensable degree within one year thereafter.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  For the purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000 or 4000 hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of frequencies 500, 1000, 2000, 3000 or 
4000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

C.  Reopened claims

If new and material evidence is presented or secured with 
respect to a claim which had been disallowed, the VA shall 
reopen the claim and review the former disposition of the 
claim.  38 C.F.R. § 5108 (West 2002 & Supp. 2005).

The regulation governing reopening of claims, 38 C.F.R. 
§ 3.156(a), was revised effective August 29, 2001.  Claims 
filed prior to August 29, 2001, must be adjudicated using the 
earlier version.  Because the veteran in this case filed his 
claim to reopen in October 2003, the newer version will 
apply.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).



D.  Temporary 100 percent rating under 38 C.F.R. § 4.30

Following discharge from a hospital, a 100 percent rating 
will be assigned from the date of hospital admission and 
continued 1, 2, or3 months from the first date of the month 
following hospital discharge when it is shown that the 
veteran underwent surgery necessitating at least one month of 
convalescence; surgery with postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches, or regular weight bearing prohibited, 
or immobilization by cast, without surgery, or one major 
joint or more.  38 C.F.R. § 4.30 (2005).  Extensions of 1, 2, 
or 3 months beyond the initial three months may be made if 
the preceding criteria are met.  38 C.F.R. § 4.30(b)(1).

III.  Factual background and analysis

A.  Increased evaluation, right knee

The relevant evidence of record includes VA treatment records 
developed during 2002 and 2003.  Throughout that period, the 
veteran complained of right knee pain.  In September 2002, 
there was no effusion, but some crepitus.  He had decreased 
range of motion of 0 to 100 degrees.  In October 2002, there 
was no instability, no joint line tenderness and no warmth.  
Range of motion was from 0 to 120 degrees, without pain.  An 
X-ray showed mild osteoarthritis.  A November 2002 MRI showed 
a bucket handle tear of the medial posterior horn; a tear of 
the posterior horn of the lateral meniscus; and degenerative 
joint disease (DJD) of the medial compartment.  In March 
2003, he reported past falls.  His knee was tender to 
palpation over the medial and lateral aspects, and he had 
pain on varus/valgus strain.  In June 2003, he complained of 
increasing pain.  He would not submit to a full examination 
due to  his complaints of pain.  He had positive 
medial/lateral joint line tenderness.  There was no 
significant effusion.  The diagnosis was arthritis with 
meniscal tears.  

The veteran was examined by the Social Security 
Administration (SSA) in November 2003.  He complained of 
constant aching in the right knee, which worsened with 
walking and standing, especially in colder weather.  He 
stated that the knee joint would often be stiff and sore in 
the morning and that it would frequently swell.  The 
objective examination noted that he walked slowly, with a 
straight knee, although he was able to walk on his heels and 
toes (he did have to hold onto the table for balance).  He 
had medial, lateral, and infrapatellar surgical scars.  There 
was mild tenderness medially about the joint line and in the 
suprapatellar region.  There was no soft tissue swelling or 
effusion, and the ligaments were intact.  There was mild 
grinding and crepitus.  Range of motion was from 0 to 130 
degrees.  The diagnosis was internal derangement of the knee 
and osteoarthritis with mildly restricted motion.

During 2004 and 2005, the veteran continued to be seen for 
his complaints of knee pain.  In March 2004, he underwent a 
debridement procedure.  In August 2004, he was undergoing 
physical therapy three times a week, with improvement of 
range of motion and muscle strength.  He had catching and 
some give way with walking; therefore, he used a brace.  In 
January 2005, he reported that his pain was worse and very 
sharp.  He said that it would radiate into to the leg, thigh, 
hip, and calf and ankle areas.  He also mentioned pain in the 
groin and buttocks.  Reflexes were normal, and there was no 
crepitus or effusion.  The appearance of the knee was normal.  
He had diffuse tenderness, perhaps greatest at the medial 
joint line and the patellar tendon.  However, the knee was 
stable.  An X-ray showed mild to moderate DJD.  The 
assessment was right knee pain of uncertain etiology; the 
relatively mild DJD did not explain the degree of pain or 
disability reported.  In March 2005, severe atrophy of the 
right quadriceps was noted.  He had severe tenderness to 
palpation out of proportion to the examination.  He had mild 
laxity of the medial collateral ligament with a solid end-
point.  However, he was noted to be guarding so he was 
difficult to examine.  An X-ray showed mild DJD with 
decreased medial joint space.  The assessment was severe pain 
and atrophy, which were felt not to be related to his knee 
DJD.


VA examined the veteran in June 2005.  He complained of 
constant, daily pain, which he rated as a 9 on a scale of 1 
to 10 (10 being the worst).  Range of motion was from 0 to 90 
degrees, with pain at 30 to 90 degrees.  There was no 
effusion and the ligaments were stable.  The Lachman's and 
the pivot shift tests were negative.  He demonstrated no 
medial or lateral joint line tenderness, although there was 
some tenderness at the superior medial patellar area, 
including his surgical scars.  There was evidence of a 
possible neuroma.  His limited motion was due to mechanical 
pain; there was no fatigue, lack of endurance, or 
incoordination.  His reflexes and sensations were normal.  An 
X-ray showed minimal early osteoarthritis.  Following a 
normal EMG study of the right lower extremity in June 2005, 
the examiner opined that the veteran also had Reflex 
Sympathetic Dystrophy that was not related to his service-
connected right knee disability.  A July 2005 addendum to the 
examination noted that the veteran was not additionally 
limited by weakness, fatigue, lack of endurance, or 
incoordination.

A September 2005 MRI showed the following:  a tear of the 
anterior and posterior horns of the medial meniscus; a tear 
of the anterior and posterior lateral horns; small 
suprapatellar effusion; DJD and narrowing of the medial 
compartment; and mild chondromalacia patella.

According to 38 C.F.R. § 4.1a, DC 5257, a 10 percent 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability, and a 
30 percent evaluation requires that it be severe in degree.  

Flexion limited to 60 degrees warrants a 0 percent 
evaluation; to 45 degrees a 10 percent evaluation; to 30 
degrees a 20 percent evaluation, and to 15 degrees a 30 
percent evaluation, under DC 5260.

Extension limited to 5 degrees warrants a 0 percent 
evaluation; to 10 degrees a 10 percent evaluation; to 15 
degrees a 20 percent evaluation; to 20 degrees a 30 percent 
evaluation; to 30 degrees a 40 percent evaluation; and to 45 
degrees a 50 percent evaluation.  DC 5261.

In order to justify a 40 percent evaluation under DC 5256, 
the knee joint must be ankylosed in flexion between 10 and 20 
degrees.  A 50 percent evaluation requires ankylosis in 
flexion between 20 and 45 degrees.  Finally, a 60 percent 
evaluation requires extremely unfavorable ankylosis, in 
flexion at an angle of 45 degrees or more.  

In the instant case, none of the criteria for an evaluation 
in excess of 30 percent has been met.  The veteran is already 
receiving the maximum amount of compensation permissible 
under DC 5257.  He does not show the requisite degree of 
limitation of extension to warrant a 40 percent or higher 
evaluation (that is, extension limited to 30 or 45 degrees).  
Rather, his extension is normal at 0 degrees.  While he does 
have 90 degrees of flexion, this is not enough of a 
limitation to even warrant the assignment of a 0 percent 
evaluation (which requires flexion be limited to 60 degrees).  
Greater degrees of disability are justified under DC 5256 if 
there is ankylosis present; however, since the veteran does 
not have ankylosis of the right knee joint, this DC is not 
for application in his case. 

The Board does note that the veteran has mild DJD of the 
right knee joint.  However, a separate evaluation for this 
condition is not justified, since he is not entitled to a 
compensable evaluation for limitation of motion under either 
DC 5260 or 5261.  See VAOPGCPREC 9-98.  The Board also 
concludes that the 30 percent evaluation assigned adequately 
compensates the veteran for his subjective complaints of 
pain, particularly in light of the findings that he has no 
additional loss of function due to weakness, fatigue, lack of 
endurance, or incoordination.  Therefore, the Board concludes 
that. the preponderance of the evidence is against the 
veteran's claim for a schedular evaluation in excess of 30 
percent for the service-connected right knee disability.

B.  Extraschedular evaluation

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

There is no indication in the objective record that the 
veteran's right knee disorder, standing alone, is 
sufficiently disabling to result in marked interference with 
employability.  While he was hospitalized in March 2004 for 
surgical treatment of the knee, there is no indication that 
the veteran has been frequently hospitalized as a result of 
this condition.  Therefore, the Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

C.  Service connection, right shoulder

A review of the veteran's service medical records (SMRs) show 
that he was seen in March 1979 with complaints of right 
shoulder discomfort.  The right shoulder pectoral muscles 
were tender.  The assessment was muscle spasm pain.  There 
were no further references made to the right shoulder in the 
SMRs.

The veteran complained to VA in July 2000 of right shoulder 
pain of one week's duration.  He denied any history of injury 
to the shoulder.  He said that he had never had this type of 
problem before.  The examination found that he was tender 
over the subacromial area, and that he had painful active 
range of motion.  The assessment was tendonitis.

The veteran again complained of right shoulder pain in May 
2003.  In July 2003 a rotator cuff tear was identified, for 
which he was surgically treated.  The November 2003 SSA 
examination noted his complaints of the sudden onset of sharp 
shoulder pain in the 1970's or 1980's while doing some heavy 
lifting.  He was noted to have undergone surgical repair of a 
rotator cuff tear.

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for a right 
shoulder disability has not been established.  While the 
veteran was seen for right shoulder muscle spasm pain on one 
occasion in service, there is no objective indication that 
this resulted in the development of a chronic right shoulder 
disability; rather, he appeared to have had an acute 
condition that had resolved by his separation from service.  
This conclusion is supported by the silence of the SMRs 
developed after March 1979, and by the silence of the post-
service records developed between 1979 and 2000, when he 
again complained of shoulder pain, diagnosed as tendonitis.  
It is further noted that the veteran suffered a right rotator 
cuff tear in 2003.  However, there is absolutely no objective 
medical evidence that suggests a causal connection between 
the tendonitis experienced in 2000 and the rotator cuff tear 
that occurred in 2003 and the remote acute muscle spasms 
noted in service.  Therefore, there is no basis upon to which 
grant service connection for the veteran's claimed right 
shoulder disability.

D.  New and material evidence, bilateral hearing loss

The evidence that was of record at the time of the January 
2000 denial included the service medical records.  These 
showed no complaints of or treatment for a hearing loss.  All 
audiograms conducted in service showed normal hearing.  The 
post-service treatment records did not show that the veteran 
had been diagnosed with a hearing loss disability.

The records added to the claims folder subsequent to the 
January 2000 denial also do not show the existence of a 
bilateral hearing loss disability.  There are no complaints 
of or treatment for such a disability.

"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  See 38 C.F.R. 
§ 3.156(a).  The evidence submitted by the veteran since 
January 2000 is "new" in the sense that it has never been 
considered by agency decisionmakers.


However, this evidence is not "material."  This evidence 
does not relate to an unestablished fact necessary to 
substantiate the claim.  In other words, it does not show 
that the veteran currently has a hearing loss disability 
which could be related to his period of service.  In fact, it 
continues to show that there is no hearing loss present, as 
did the evidence presented prior to the January 2000 denial; 
thus, the evidence is cumulative and redundant of evidence 
previously of record.  As a consequence, the additional 
evidence does not raise a reasonable possibility of 
substantiating the veteran's claim for service connection for 
a bilateral hearing loss.

Accordingly, after a careful review of the evidence of 
record, it is found that the additional evidence which the 
veteran has submitted is not "new and material."  
Accordingly, his claim is not reopened, and the January 2000 
decision by the RO remains final.

E.  Extension of benefits pursuant to 38 C.F.R. § 4.30

The evidence of record indicates that the veteran underwent 
debridement of the right knee in March 2004.  He was awarded 
a temporary total evaluation under the provisions of 
38 C.F.R. § 4.30 through June 30, 2004.  He has requested an 
extension of this rating beyond the initial 3-month period 
following his surgery.  However, there is no indication in 
the objective record that such an extension is justified.

While the veteran has continued to complain of knee pain 
since his surgery, there is no objective indication that he 
has severe postoperative residuals.  There is no evidence of 
incompletely healed surgical wounds, stumps of recent 
amputation, therapeutic immobilization of the right knee, or 
the application of a body cast.  There is no suggestion of 
the need for confinement to the veteran's home, nor is there 
any documented need for the continued use of a wheelchair or 
crutches after June 30, 2004.  While the Board concedes that 
the veteran may be restricted in his activities, to include 
in his ability to work, because of his knee, there is no 
objective indication that his condition had met the criteria 
of 38 C.F.R. § 4.30 following June 30, 2004.  Thus, 
entitlement to a temporary total rating beyond the initial 
3-month period following his surgery cannot be granted.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an extension of 
the temporary total rating under the provisions of 38 C.F.R. 
§ 4.30.


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 30 percent disabling, is 
denied.

Entitlement to service connection for a right shoulder 
disability is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for bilateral hearing loss, 
the benefit sought on appeal is denied.

Entitlement to an extension of a temporary total evaluation 
beyond June 30, 2004, following surgery in March 2004, under 
the provisions of 38 C.F.R. § 4.30, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


